Citation Nr: 1034650	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
testicular orchalgia, on a schedular basis.

2.  Entitlement to service connection for loss of feeling, right 
arm, including as secondary to an undiagnosed illness.

3.  Entitlement to service connection for loss of feeling, left 
arm, including as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1981 to December 2005, 
including in the Southwest Asia theater of operations during the 
Persian Gulf War.           

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The Board will discuss the claim of entitlement to an initial 
compensable evaluation for left testicular orchalgia on an 
extraschedular basis in the REMAND section of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The record demonstrates in-service complaints of bilateral 
arm numbness that continued following discharge but were not 
attributed to any known diagnosis.

2.  The Veteran's left testicular disability manifests as 
tenderness and pain, atrophy and a well-healed, superficial, 8 by 
.5 centimeter, nonpainful scar with no associated breakdown, 
tissue damage, inflammation, edema, disfigurement or functional 
loss.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by loss of feeling in the 
left arm was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

2.  An undiagnosed illness manifested by loss of feeling in the 
right arm was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

3.  The criteria for entitlement to an initial compensable 
schedular evaluation for left testicular orchalgia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.20, 4.27, 4.115a, 4.115b, Diagnostic Codes 7523, 7525 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with regard 
to the claim being decided.  Proceeding in adjudicating this 
claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

A.  Duty to Notify

The aforementioned notice requirements apply to all five elements 
of a service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006).

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated December 2005, February 2006 and March 
2006, before initially deciding that claim in a rating decision 
dated September 2006.  The timing of such notice reflects 
compliance with the requirements of the law as found by the Court 
in Pelegrini II.  

The content of the notice letters, considered in conjunction with 
the content of another letter the RO sent the Veteran in May 
2008, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claim, notified him of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim pursuant to 
that duty.  

The RO also provided the Veteran all necessary information 
regarding disability ratings and effective dates.  As well, the 
RO identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for securing.  
The RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure VA's 
receipt of all pertinent evidence.  Finally, it is noted that the 
claim was subsequently readjudicated in August 2009, curing any 
timing defect. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
and post-service treatment records.  The RO also afforded the 
Veteran a VA examination, during which an examiner discussed the 
severity of the Veteran's testicular disability.      

II.  Analysis

A.	Increased rating- left testicular orchalgia

The Veteran claims entitlement to an initial compensable 
evaluation for his testicular disability.  He asserts that the 
noncompensable evaluation initially assigned for this disability 
does not accurately reflect the severity of associated pain and 
atrophy.  According to written statements he submitted during the 
course of this appeal, this disability has steadily worsened 
since 1998, necessitating an increase in medication and 
interference with his quality of life.  Allegedly, medical 
professionals have offered one option, to remove the affected 
testicle, but this type of surgery does not guarantee a pain-free 
existence.  The Veteran asks the Board to apply the facts of his 
case to 38 C.F.R. § 4.40 and grant a higher initial evaluation 
based on functional loss or weakness due to pain.

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

In this case, the RO has evaluated the Veteran's testicular 
disability, characterized as left testicular orchalgia, as 
noncompensably (0 percent) disabling pursuant to Diagnostic Codes 
(DCs) 7599-7523, by analogy.  

Hyphenated DCs are used when an evaluation under one DC requires 
use of an additional DC to identify the specific basis for the 
evaluation assigned.  When a particular disability is not listed 
among the DCs, as in this case, a code ending in "99" is used.  
The first two numbers of the code are selected from the portion 
of the rating schedule most closely identifying the part of the 
body involved, in this case, a testicle, part of the 
genitourinary system.  38 C.F.R. § 4.27 (2009).  

Disabilities may be rated by analogy to a closely related 
disability where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. § 
4.20 (2009).  As indicated, DC 7523 involves the same anatomical 
location and one symptom of the Veteran's testicular disability, 
atrophy.

More specifically, DC 7523 governs ratings of atrophy of the 
testis and provides that a 0 percent evaluation is assignable for 
complete atrophy of one testis.  A 20 percent evaluation is 
assignable for complete atrophy of both testes.  38 C.F.R. 
§ 4.115b, DC 7523.  

Also applicable to the Veteran's claim are DCs 7524, 7525 and 
7801 to 7805.  DC 7524 provides that a noncompensable evaluation 
is assignable for removal of one testicle.  A 30 percent 
evaluation is assignable for removal of both testes.  38 C.F.R. § 
4.115b, DC 7524 (2009).  DC 7525 provides that chronic epididymo-
orchitis is to be rated as a urinary tract infection.  38 C.F.R. 
§ 4.115b, DC 7525 (2009).  A 10 percent evaluation is assignable 
for urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations yearly and/or intermittent intensive 
management.  A 30 percent evaluation is assignable for recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
continuous intensive management.  38 C.F.R. § 4.115a (2009).  

Regarding the scar provisions, it is noted that the rating 
criteria for scars and skin disabilities were amended effective 
October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
However, the new amendments are only effective for claims filed 
on or after October 23, 2008, or where claimant requests 
consideration under the amended criteria. The instant claim was 
initiated prior to October 23, 2008. Moreover, a review of the 
appellant's statements does not reveal any explicit request to 
have his claim evaluated under the revised criteria.  Therefore, 
the pre-October 23, 2008, diagnostic criteria are for application 
here.   

As in effect prior to October 23, 2008, Diagnostic Code 7801 
concerns
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  Such scars are rated as follows: area or 
areas exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches (465 
sq. cm.) are rated as 30 percent disabling; area or areas 
exceeding 12 square inches (77 sq. cm.) are rated as 20 percent 
disabling; and area or areas exceeding 6 square inches (39 sq. 
cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008). A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 
7801, Note 2.

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion covering an area or areas of 144 
square inches (929 sq. cm.) or greater are rated as 10 percent 
disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008). Note 1 to Diagnostic Code 
7803 provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. Note 2 
to Diagnostic Code 7803 provides that a superficial scar is one 
not associated with underlying soft tissue damage.

Scars which are superficial and painful on examination are rated 
as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008). A superficial scar is one not associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
1.

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Based on the language of these regulations, the Veteran's 
testicular disability picture does not more nearly approximate 
the criteria for a higher initial evaluation.  The evidence shows 
that, during the course of this appeal, this disability 
manifested as tenderness and pain, atrophy and a well-healed, 
superficial, 8 by .5 centimeter, nonpainful scar with no 
associated breakdown, tissue damage, inflammation, edema, 
disfigurement or functional loss.

There are no post-service medical documents of record indicating 
that the Veteran has sought treatment for testicular complaints.  
According to a report of VA psychiatric examination conducted in 
July 2006, however, following discharge, the Veteran took 
medication for testicular pain.  

The Veteran underwent two VA examinations, in July 2006 and July 
2009, during which he reported that he continued to experience 
such pain, which interfered with certain activities.  He also 
reported frequent urination, every one or two hours during the 
day and every four to six hours (once or twice) during the night.  
He also reported difficulty starting urination and a weak urine 
flow with decreased force, none of which either examiner 
attributed to the testicular disability.  He denied incontinence.

During the July 2006 examination, an examiner objectively 
confirmed tenderness along the top portion of the Veteran's left 
testicle, but there was no discreet mass or any other 
abnormality, including neurological in nature.  He diagnosed left 
testicular orchalgia.    

During the June 2009 examination, an examiner objectively 
confirmed a tender left testicle, left testicular atrophy and a 
scar secondary to the Veteran's childhood surgery.  He described 
the scar as linear, 8 by .5 centimeters, non-painful, and 
superficial with no breakdown, underlying tissue damage, 
inflammation, edema, keloid formation, or disfigurement.  He 
indicated that the scar did not limit the Veteran's motion, or 
any other function.  He diagnosed left testicular orchalgia and 
concluded that the condition had no effect on the Veteran's 
occupation and daily activities.  

In the absence of atrophy or the removal of both testes, or a 
scar that is symptomatic or causing functional loss, a 
compensable evaluation is not assignable under DC 7523, 7524, 
7801, 7802, 7803, 7804 or 7805 for the Veteran's testicular 
disability.  A compensable evaluation is also not assignable 
under DC 7525, even though a medical professional diagnosed 
orchitis during service, because, since discharge, the Veteran 
has not had urinary tract infections, requiring intensive 
management or otherwise.  

As previously indicated, the Veteran claims entitlement to a 
higher initial evaluation for testicular pain under 38 C.F.R. § 
4.40.  However, that regulation applies to disabilities of the 
musculoskeletal system causing pain on use.  In this case, the 
disability at issue affects the Veteran's genitourinary system 
and involves pain in general, not on use.  Even if this were the 
type of disability at issue in this case, the Veteran would not 
be entitled to the benefit sought under this provision because it 
does not provide for such benefit based on pain, alone.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
schedular evaluation in the future should his testicular 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a noncompensable evaluation is the most appropriate 
given the medical evidence of record.

The Board thus concludes that the criteria for entitlement to a 
higher initial schedular evaluation for left testicular orchalgia 
are not met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability has 
on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  The Board also considered the benefit-of-the-doubt rule, 
but because the preponderance of the evidence is against the 
claim, the rule is not for application.

B.	 Service connection- loss of feeling, left and right arm

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

According to 38 C.F.R. § 3.317, VA may grant service connection 
for a disability due to undiagnosed illnesses if the evidence 
demonstrates that veteran (1) is a "Persian Gulf Veteran"; (2) 
who exhibits objective indications of a qualifying chronic 
disability; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 C.F.R. § 3.317; 
accord 38 U.S.C.A. § 1117; see Stankevich v. Nicholson, 19 Vet. 
App. 470, 471-72 (2006) (outlining provisions of 38 C.F.R. § 
3.317); Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a Veteran who served on 
active service in the Southwest Asia theater of operations during 
the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or combination of the 
following): (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 C.F.R. § 
3.317(a); see 38 U.S.C.A. § 1117(a)(2)(B).  In addition, the 
phrase "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs, and has such features as: fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities. Chronic multisymptom illness of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In addition, 38 C.F.R. § 3.317(a)(3) defines "objective 
indications of a qualifying chronic disability" to include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification. "Chronic" means a 
disability existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening over 
a six-month period. Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multisystem illnesses include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system, (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, and (12) abnormal weight loss. 
(Number (13), menstrual disorders is not applicable.) 38 C.F.R. § 
3.317; accord 38 U.S.C.A. § 1117.

A chronic disability resulting from an undiagnosed illness must 
be rated using evaluation criteria from the VA's Schedule for 
Rating Disabilities (Rating Schedule) for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar. 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military service in Southwest Asia in the Southwest Asia theater 
of operations during the Persian Gulf War, or if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or that which occurred after the Veteran 
departed from the Southwest Asia theater of operations and the 
onset of the illness, or if there is affirmative evidence that 
the illness is the result of the Veteran's own willful misconduct 
or abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

In addition, competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions. 
Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises. It would 
also include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses. 38 C.F.R. § 3.159(a).  Additionally, lay persons are 
competent to report observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

In this case, the evidence establishes that, during service, the 
Veteran began to complain of numbness in his arms and, since 
discharge, has continued to experience numbness in his arms.  The 
Veteran contends that, for hours a day during boot camp in 1981, 
he used extremely tight rifle slings to steady his arm while 
firing at the rifle range.  He believes that, due to this 
training and subsequent years of training, during which he 
received 10 or more rifle qualifications, he damaged certain 
nerves in his arms.  Allegedly, this damage causes the numbness 
that results when he rests his arms on any surface.  

During VA examination in June 2006, objective sensory testing, 
reflexes and motor function were all within normal limits.  
Nevertheless, the Veteran continued to complain of bilateral arm 
numbness.  As such symptomatology is observable, his statements 
constitute competent evidence.  Moreover, the Board finds no 
basis to question his credibility.  Accordingly, the evidence is 
deemed to establish a qualifying chronic disability under 
38 U.S.C.A. § 3.317, that became manifest during applicable 
service in the Persian Gulf and which has not been attributed to 
any known diagnosis.  The Board will resolve doubt as to the 
question of such manifestations are compensably disabling under 
38 C.F.R. § 4.124(a), which concerns ratings for neurologic 
disability.  (A 10 percent rating would represent mild symptoms 
under several potentially relevant diagnostic codes.)

For the above reasons, then, service connection pursuant to 
38 C.F.R. § 3.317 is deemed warranted with respect to the claims 
of service connection for loss of feeling in the left and right 
arm.  In reaching this conclusion, the benefit of the doubt 
doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an undiagnosed illness manifested by loss 
of feeling in the left arm is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for an undiagnosed illness manifested by loss 
of feeling in the right arm is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

An initial compensable schedular evaluation for left testicular 
orchalgia is denied.


REMAND

In a July 2010 Appellant's Brief (brief), the representative 
asserts that the nature of the Veteran's testicular disability 
renders impractical the application of the rating schedule.  It 
is further noted that the Veteran's testicular disability is not 
listed in the rating schedule and must, accordingly, be rated 
analogously to a DC that does not take into account all symptoms 
of the disability, an assertion with which the Board agrees.  By 
so asserting, the Veteran's representative raises a claim for a 
higher initial evaluation for the Veteran's testicular disability 
on an extraschedular basis under 38 C.F.R. § 3.321 (2009).  To 
date, however, the RO has not considered this claim on such a 
basis- such should be submitted to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service. 

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Refer the Veteran's claim for a higher 
initial evaluation for a testicular 
disability should be submitted to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration on an extraschedular basis.

2.  After associating the opinion of the 
Under Secretary for Benefits, or Director, 
Compensation and Pension Service, with the 
claims file, readjudicate the claim being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
provide the Veteran and his representative 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


